Citation Nr: 0900264	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  95-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right eye pterygium.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953 and July 1953 to June 1956.  Apparently, he was a member 
of the National Guard prior to April 1948.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim, along with others, was remanded for additional 
development in May 1998 and April 2004.  Substantial 
compliance with the remand instructions having been completed 
the case has been returned to the Board.  

The veteran had perfected an appeal for additional issues, 
including whether new and material evidence had been received 
sufficient to reopen claims for service connection for a 
headache disability, a back disability and a right lower 
extremity disability, entitlement to an increased 
(compensable) rating for scars of the scalp and right elbow, 
and entitlement to a compensable rating pursuant to the 
provisions of 38 C.F.R. § 3.324.  In May 2004, shortly after 
the last remand in this case, the veteran submitted a signed 
statement relaying that he only wished to appeal the issue on 
the cover page.  Since that time the veteran has submitted 
other statements to this effect as well.  While the latest 
supplemental statement of the case included these issues, the 
Board finds that the veteran has withdrawn all of the issues 
that were on appeal other than the one on the cover page.  
See 38 C.F.R. § 20.204 (2008).  He is free to do that prior 
to a decision being entered by the Board.

The veteran has made numerous statements that both of his 
eyes have a disorder as a result of his service.  A claim for 
entitlement to service connection for a left eye disorder has 
been reasonably raised by the record.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board notes that it is unclear 
if the veteran is asserting that he has cataracts as a result 
of his service.  The veteran is asked to contact the RO to 
specifically relay his contentions.  

The Board notes that VA recently amended the regulations 
relevant to rating disabilities of the eye.  See 73 Fed. 
Reg. 66,543 (November 10, 2008).  This amendment is effective 
December 10, 2008 and applies to all applications for 
benefits received by VA on or after that date.  The amendment 
does not apply in this case; however, the veteran is free to 
submit a new claim for a compensable rating under the new 
criteria.    


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Right eye pterygium is manifested by no worse than a 
corrected visual acuity of 20/40 in the right eye, and is not 
productive of field loss or any limitation in activities of 
daily living.  


CONCLUSION OF LAW

The criteria for compensable evaluation for right eye 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.75, 4.76a, 4.83, 
4.83a, 4.84a, Diagnostic Codes (DCs) 6034, 6061 to 6079, 6080 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For increased rating claims, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was sent notification letters in 
June 2004 and January 2008 which informed him that to 
substantiate his claim the evidence needed to show that his 
disability had gotten worse/ increased in severity and 
notified him of his and VA's respective duties for obtaining 
evidence.  The January 2008 letter also provided proper 
notice regarding degrees of disability and effective dates.  
The veteran was notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and also provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask the Secretary to obtain.  The examples given included 
VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him. 

The above notification letters did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, the letters did not specifically ask the veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life or provide general notice of 
the criteria necessary for entitlement to a higher disability 
rating.  In this case, relevant diagnostic codes require 
specific numerical test results for a higher rating.  See 
38 C.F.R. § 4.84a, DCs 6063 to 6079. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

The Board is of the opinion that this is a case where the 
post-adjudicatory notice and opportunity to develop the case 
that was provided during the extensive administrative 
appellate proceedings served to render the pre-adjudicatory 
notice error non-prejudicial.  Vazquez-Flores, 22 Vet. App. 
at 46.

The veteran filed the present claim for increase in October 
1992 and it was first denied in November 1994.  The November 
1994 rating decision contained an explanation of the medical 
evidence relied upon for the assignment of a noncompensable 
rating, and the application of the medical findings to the 
relevant legal authority.  The veteran was specifically told 
that pterygium is evaluated based on impairment of visual 
acuity or loss of visual fields and that his reported visual 
acuity, 20/25 in each eye, was normal.  The July 2003 
supplemental statement of the case included a portion of the 
rating schedule pertinent to eye disabilities, which showed 
that specific measurements were required for a higher rating.  
Accordingly, the veteran was given general notice of the 
criteria necessary for entitlement to higher disability 
ratings.  While this notice was not in the form prescribed by 
the VCAA and relevant case law, the veteran was given this 
notice which served to render the pre-adjudicatory notice 
error non-prejudicial.  After the initial denial, the claim 
has been remanded twice by the Board for additional 
development and extensive efforts have been made to obtain 
all available records.  The veteran has also been afforded 
two VA examinations in connection with this claim, at which 
time he was given an opportunity to report, and was asked 
specific questions to illicit, the effects of his disability.  
After all of the above, the claim was readjudicated in August 
2008.  

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record lay statements from the 
veteran, a "buddy statement", private medical records, VA 
treatment records, and service treatment records.  Extensive 
efforts have been made to obtain all of the available 
records, including contacting the National Personnel Records 
Center, VA facilities, private facilities, and the 
Commonwealth of Puerto Rico National Guard (via the Adjutant 
General's Office).  While the Board recognizes that attempts 
to obtain some service records and treatment records before 
the mid 1980s have been unsuccessful, the Board sees no 
reason why it cannot proceed to issue a final decision today.  
The records VA was not able to obtain (because they were 
unavailable or destroyed in an accidental fire) are from 
years before the present claim.  The present claim is that 
the veteran's disability is now worse; that it is now 
compensably disabling.  There is no indication that there are 
additional current treatment records that should be 
requested, or that any pertinent available evidence has not 
been received.  VA examinations were provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. 
App. 37.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

According to 38 C.F.R. § 4.84a, DC 6034, pterygium is to be 
rated for loss of vision, if any.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
DCs 6061 to 6079.  A disability rating for visual impairment 
is based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a.  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in 
one eye is correctable to 20/50 and vision in the other eye 
is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
Initially, it appears that some of the veteran's service 
records have been destroyed in an accidental fire.  It is 
noted that the missing records would not show the current 
level of severity of service-connected right eye pterygium.  
As such, the absence of the records is not a significant 
impairment to deciding the instant issue.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
right eye pterygium.  

The veteran was afforded a VA eye examination in September 
1994.  Past bilateral pterygium surgery was noted.  Corrected 
distant visual acuity was reported as 20/25 in each eye.  The 
veteran did not have visual field deficit.  The diagnoses 
given were keratectomy scars per each eye, and presbyopia.  

The veteran had cataract surgeries around 2002.  Several 
treatment notes show visual acuity worse than 20/40 around 
this time.  It is unclear if this reflects corrected or 
uncorrected visual acuity.  To the extent that this may 
represent corrected visual acuity (which is to be used in 
rating eye disabilities), there is no indication that this is 
the result of service-connected right eye pterygium, as 
opposed to cataracts.  As explained below, shortly after the 
cataract surgeries the veteran's corrected right eye visual 
acuity was 20/40.   

The veteran was afforded another VA eye examination in May 
2003.  At that examination, the veteran reported having 
bilateral pterygium excision many years ago and bilateral 
cataract surgery with intraocular lenses approximately one 
year ago.  Subjectively, the veteran stated that he 
experiences blurring and distortion of vision.  The examiner 
reviewed the claims file and examined the veteran.  Corrected 
distant vision was 20/40 in the right eye and 20/30 in the 
left eye.  Regarding visual field deficit it was noted that 
there was bilateral peripheral constriction (20 degrees of 
central vision) as well as an enlarged blind spot, right eye.  
The examiner diagnosed bilateral pseudophakia in good order 
status post cataract surgery, glaucoma suspected, and 
refractive error.  The examiner stated that there is no 
evidence of pterygium recurrence bilaterally.  The examiner 
continued that therefore there was no limitation in 
activities of daily living associated with pterygium.  She 
also noted that pterygium is not related to the development 
of cataracts.     

Because only one eye is service connected, the service-
connected eye is evaluated with the assumption that the 
nonservice-connected eye has 20/40 visual acuity (vision 
better than 20/40 was actually shown for the left eye on both 
examinations).  Vision in the right eye has been reported as 
20/25 (September 1994) and 20/40 (May 2003).  Right eye 
corrected visual acuity of 20/40 does not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.84a, DCs 6078 and 
6079.  While field loss in each eye and enlarged blind spot 
in the right eye are shown there is no indication that this 
is related to service-connected right eye pterygium, as 
opposed to cataract surgery.  Importantly, the examiner in 
May 2003 stated that there is no limitation in activities of 
daily living associated with pterygium and no evidence of 
pterygium recurrence.  

In sum, right eye pterygium is manifested by no worse than a 
corrected visual acuity of 20/40 in the right eye, and is not 
productive of field loss or any limitation in activities of 
daily living.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against a compensable evaluation 
for right eye pterygium, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  During the relevant period, the competent evidence 
does not show compensable symptomatology attributable to the 
veteran's service-connected right eye pterygium.    

The Board has considered whether referral for an 
extraschedular rating is warranted.  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.  

In this case, no limitation in activities of daily living is 
shown nor is any symptomatology not considered in the 
relevant diagnostic codes.  In fact, at the veteran's most 
recent VA examination the examiner stated that there was no 
evidence of recurrence of pterygium.  Moreover, no evidence 
suggesting marked interference with employment and frequent 
hospitalizations as a result of right eye pterygium has been 
submitted.  Referral for extraschedular consideration is not 
appropriate at this time. 


ORDER

Entitlement to an increased (compensable) evaluation for 
right eye pterygium is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


